Title: To Thomas Jefferson from United States Senate, 6 March 1806
From: United States Senate
To: Jefferson, Thomas


                        
                            In Senate of the United States.March 6. 1806.
                        
                        Resolved, that the President of the United States be requested to cause to be laid before the Senate the
                            letter written by the minister of the United States, at Paris, to the French minister of the Treasury, relative to the
                            case of the ship New Jersey: and also the printed memorials relative to the same case mentioned in his message of the
                            fifth instant. 
                  Attest,
                        
                            Sam. A. Otis Secretary.
                        
                    